684 S.E.2d 159 (2009)
STATE of North Carolina
v.
Demar Ryan WORRELL.
No. 24708-2.
Supreme Court of North Carolina.
August 27, 2009.
Kathleen Bolton, Assistant Attorney General, for State of NC.
Demar Ryan Worrell, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of July 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Wayne County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of August 2009."